                Case 19-15269-elf                 Doc 1     Filed 08/22/19 Entered 08/22/19 14:43:53                             Desc Main
                                                            Document      Page 1 of 17
Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF PENNSYLVANIA

Case number (if known)                                                      Chapter       7
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Out of Site Infrastructure, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  600 Crum Creek Road                                             105 Jessup Road, #100
                                  Media, PA 19063                                                 Thorofare, NJ 08086
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Delaware                                                        Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  693 Painter Street Media, PA 19063
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                 Case 19-15269-elf                 Doc 1         Filed 08/22/19 Entered 08/22/19 14:43:53                                   Desc Main
                                                                 Document      Page 2 of 17
Debtor    Out of Site Infrastructure, Inc.                                                              Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 8129

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                       Chapter 7
                                          Chapter 9
                                          Chapter 11. Check all that apply:
                                                                  Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                  are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                  statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                  procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                 When                                  Case number
                                                  District                                 When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                     Relationship
                                                  District                                 When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
                Case 19-15269-elf               Doc 1        Filed 08/22/19 Entered 08/22/19 14:43:53                                 Desc Main
                                                             Document      Page 3 of 17
Debtor   Out of Site Infrastructure, Inc.                                                          Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.

                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.


14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                 Case 19-15269-elf             Doc 1        Filed 08/22/19 Entered 08/22/19 14:43:53                                Desc Main
                                                            Document      Page 4 of 17
Debtor    Out of Site Infrastructure, Inc.                                                         Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      August 22, 2019
                                                  MM / DD / YYYY


                             X   /s/ Paul Verna                                                           Paul Verna
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President




18. Signature of attorney    X   /s/ Christian A. DiCicco, Esq.                                            Date August 22, 2019
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Christian A. DiCicco, Esq.
                                 Printed name

                                 Law Offices of Christian A. DiCicco
                                 Firm name

                                 2008 Chestnut Street
                                 Philadelphia, PA 19103
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     215-564-6812                  Email address      cdicicco@myphillybankruptcylawyer.com

                                 85373 PA
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
    Case 19-15269-elf   Doc 1   Filed 08/22/19 Entered 08/22/19 14:43:53   Desc Main
                                Document      Page 5 of 17

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                         A-Jon Construction
                         719 Old Marple Road
                         Springfield, PA 19064



                         A.C. Miller Concrete
                         c/o Joseph DiGiorgio, Esq.
                         1800 E. Lancaster Avenue
                         Paoli, PA 19301



                         ABC Apprenticeship Trust
                         430 W. Germantown Pike
                         Norristown, PA 19403



                         Accredited Surety Agency, LLC
                         1260 W. Homestead Lane
                         Easton, PA 18042



                         ACF Environmental
                         PO Box 758763
                         Baltimore, MD 21275



                         Action Mobile Industries
                         PO Box 758689
                         Baltimore, MD 21275



                         Ahern Rentals
                         PO Box 271390
                         Las Vegas, NV 89127



                         Alpine Sanitation
                         729 Meadow Wood Avenue
                         Pottstown, PA 19465



                         AMC Nursery
                         70 Hatfield Pike
                         Suite 200
                         Souderton, PA 18964
Case 19-15269-elf   Doc 1   Filed 08/22/19 Entered 08/22/19 14:43:53   Desc Main
                            Document      Page 6 of 17


                     AmQuip Crane Rental, LLC
                     PO Box 8500-2945
                     Philadelphia, PA 19178-2945



                     ASI Comprehensive Waste Managment
                     1 Shea Way
                     Newark, DE 19713



                     Atlantic Concrete Products, Inc.
                     PO Box 129
                     8900 Old Route 13
                     Bristol, PA 19007



                     B.R. Kreider & Son, Inc.
                     63 Kreider Lane
                     Manheim, PA 17545



                     Bankers Insurance Company
                     436 Walnut Street
                     Philadelphia, PA 19106



                     Barry Islett & Associates, Inc.
                     85 S. Route 100
                     Allentown, PA 18106



                     Beatty Road Properties, LLC
                     600 Crum Creek Road
                     Media, PA 19063



                     Berkshire Hills Bancorp
                     24 North Street
                     Pittsfield, MA 01201



                     Best Line Equipment
                     515 S. Bolmar Street
                     West Chester, PA 19382
Case 19-15269-elf   Doc 1   Filed 08/22/19 Entered 08/22/19 14:43:53   Desc Main
                            Document      Page 7 of 17


                     Chaz's Tree Service
                     PO Box 696
                     Broomall, PA 19008



                     Clark Industrial Supply, Inc.
                     301 West High Street
                     Pottstown, PA 19464



                     Collinson, Inc.
                     PO Box 397
                     Uwchland, PA 19480



                     Colonial Tree Service
                     1855 Street Road
                     Southampton, PA 18966



                     Construction Data Company
                     PO Box 981097
                     Boston, MA 02298-1097



                     Construction Labor Contractors
                     2055 Briggs Road, Suite 103
                     Mount Laurel, NJ 08054



                     Currie Grove, LLC
                     300 Old Readong Pike
                     Bldg. 1, Suite 102
                     Pottstown, PA 19464



                     Delaware Valley Regional Economic Develo
                     1500 Market Street
                     2th Floor East Tower
                     Philadelphia, PA 19102



                     DiStefno Landscape Services, Inc.
                     181 Robbins Road
                     Downingtown, PA 19335
Case 19-15269-elf   Doc 1   Filed 08/22/19 Entered 08/22/19 14:43:53   Desc Main
                            Document      Page 8 of 17


                     Earth Engineering, Inc.
                     115 W. Germantown Pike
                     Norristown, PA 19401



                     Elliot Greenleaf & Siedzikowski, PC
                     Attn: Frederick Santerelli, Esq.
                     925 Harvest Drive, PO Box 3010
                     Blue Bell, PA 19422



                     Environmental Geosynthetics, Inc.
                     PO Box 355
                     Richlandtown, PA 18955



                     Federal Rent a Fence
                     PO Box 266
                     West Berlin, NJ 08091



                     FRANC Environmental of NJ
                     321 Maple Avenue
                     Horsham, PA 19044



                     G&G Fabricating Co., Inc.
                     PO Box 896105
                     Charlotte, NC 28289



                     George Associates
                     2340 Montgomery Street
                     Silver Spring, MD 20910



                     Giannascoli & Kent
                     93 W. Devon Drive, Suite 102
                     Monticello, NY 12701



                     HArfor Mutual
                     200 North Main Street
                     Bel Air, MD 21014
Case 19-15269-elf   Doc 1   Filed 08/22/19 Entered 08/22/19 14:43:53   Desc Main
                            Document      Page 9 of 17


                     HD Supply Waterworks
                     PO Box 91036
                     Chicago, IL 60693-1036



                     Heavy Construction Systems
                     13151 Airport Blvd.
                     Sugar Land, TX 77478



                     Hilltop
                     PO Box 991
                     Media, PA 19063



                     Horizon Engineering
                     428 Main Street
                     Pennsburg, PA 18073



                     Hydro International Stormwater
                     94 Hutchins Drive
                     Portland, ME 04102



                     Infinity Lines, Inc.
                     100 Valley Creek Road
                     Plymouth Meeting, PA 19462



                     Internal Revenue Service
                     Room 5200 IE:T3:1
                     600 Arch Street
                     Philadelphia, PA 19106



                     Kempton Engineering
                     871 Stony Run
                     Kempton, PA 19529



                     Kent's Treet Service
                     22 Thimbleberry Lane
                     Levittown, PA 19054
Case 19-15269-elf   Doc 1   Filed 08/22/19 Entered 08/22/19 14:43:53   Desc Main
                            Document      Page 10 of 17


                     Knight Bros., Inc.
                     100 Wellington Road
                     Aston, PA 19014



                     L&M Geo-Fabrics, Inc.
                     PO Box 22808
                     Tampa, FL 33622



                     Mardinly Enterprises, LLC
                     701 Parkway Blvd.
                     Broomall, PA 19008



                     Mass Mutual Financial Group
                     PO Box 1583
                     Hartford, CT 06144



                     McGovern Environmental
                     920 S. Bolmar Street
                     West Chester, PA 19382



                     Midlantic Machinery
                     2240 Bethlehem Pike
                     Hatfield, PA 19440



                     Miller Concrete, LLC
                     PO Box Schuylkill Road
                     Phoenixville, PA 19460



                     MorganRail, Inc.
                     PO Box 313
                     94 Willow Creek
                     Temple, PA 19560



                     Mulch Barn
                     10 Schoolhouse Road, Suite 2
                     Souderton, PA 18964
Case 19-15269-elf   Doc 1   Filed 08/22/19 Entered 08/22/19 14:43:53   Desc Main
                            Document      Page 11 of 17


                     National Construction Rentals, Inc.
                     PO Box 4503
                     Pacoima, CA 91333



                     New Jersey Manufacturers Insurance Co.
                     Workers Compensation
                     PO Box 1228
                     Trenton, NJ 08628-0227



                     Norris Sales Co.
                     1300 East Ridge Pike
                     Plymouth Meeting, PA 19462



                     Opdenaker, Inc.
                     8 Elm Avenue
                     Aston, PA 19014



                     PA One Call System, Inc.
                     PO Box 641121
                     Pittsburgh, PA 15264



                     Parke Bank
                     601 Delsea Drive
                     Sewell, NJ 08080



                     Paul & Maria Verna
                     600 Crum Creek Road
                     Media, PA 19063



                     Paul DeVlieger, Esq.
                     1518 Walnut Street, 16th Floor
                     Philadelphia, PA 19102



                     Pennsylvania Department of Revenue
                     P.O. Box 280946
                     Bankruptcy Department
                     Harrisburg, PA 17128-0846
Case 19-15269-elf   Doc 1   Filed 08/22/19 Entered 08/22/19 14:43:53   Desc Main
                            Document      Page 12 of 17


                     Pro Max Fence Systems
                     2621 Central Ave.
                     Reading, PA 19605



                     RetaDyne
                     PO Box 645452
                     Cincinnati, OH 45264



                     RMS
                     PO Box 20543
                     Lehigh Valley, PA 18002



                     Road Safety Systems, LLC
                     12 Park Drive
                     Vincentown, NJ 08088



                     Robert Noguerns
                     838 Piney Hollow Road
                     Hammonton, NJ 08037



                     Roma Concrete, Inc.
                     9004 West Chester Pike
                     Upper Darby, PA 19082



                     Stronstown's B&K Enterprises, Inc.
                     260 Route 403 South
                     PO Box 124
                     Strongstown, PA 15957



                     Thesing Power Sweeping
                     PO Box 5655
                     Woodbury, NJ 08096



                     TJ Equipment Company
                     510B Abbot Drive
                     Broomall, PA 19008
Case 19-15269-elf   Doc 1   Filed 08/22/19 Entered 08/22/19 14:43:53   Desc Main
                            Document      Page 13 of 17


                     Town Square Rentals
                     2357 West Chester Pike
                     Broomall, PA 19008



                     Trego Excavating Company
                     PO Box 203
                     Lionville, PA 19353



                     Tri-County Building Supplies, Inc.
                     PO Box 1018
                     Pleasantville, NJ 08232



                     U.S. Surety Company
                     20 West Aylesbury Road
                     Lutherville Timonium, MD 21093



                     Underground Services, Inc.
                     24 Hagerly Blvd., Suite 11
                     West Chester, PA 19382



                     United Site Services
                     PO Box 5502
                     Binghamton, NY 13902



                     Verna & Associates
                     105 Jessup Road, Suite 100
                     Thorofare, NJ 08086



                     Websitebackup Company
                     2375 E. Camelback Road, Suite 600
                     Phoenix, AZ 85016



                     Wilkinson & Associates, Inc.
                     1220 Valley Forge Road
                     The Commons at Valley Forge Unit 25
                     PO Box 987
                     Phoenixville, PA 19460
Case 19-15269-elf   Doc 1   Filed 08/22/19 Entered 08/22/19 14:43:53   Desc Main
                            Document      Page 14 of 17


                     Wilkinson, Inc.
                     2200 Flowing Springs Road
                     Chester Springs, PA 19425



                     William F. Saldutti, III, Esq.
                     BNY Mellon Center
                     1735 Market Street, Suite 3750
                     Philadelphia, PA 19103



                     Zeager Brothers
                     4000 E. Harrisburg Pike
                     Middletown, PA 17057
              Case 19-15269-elf                      Doc 1           Filed 08/22/19 Entered 08/22/19 14:43:53               Desc Main
                                                                     Document      Page 15 of 17



                                                               United States Bankruptcy Court
                                                                     Eastern District of Pennsylvania
 In re      Out of Site Infrastructure, Inc.                                                                 Case No.
                                                                                    Debtor(s)                Chapter    7




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Out of Site Infrastructure, Inc. in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 August 22, 2019                                                       /s/ Christian A. DiCicco, Esq.
 Date                                                                  Christian A. DiCicco, Esq.
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for Out of Site Infrastructure, Inc.
                                                                       Law Offices of Christian A. DiCicco
                                                                       2008 Chestnut Street
                                                                       Philadelphia, PA 19103
                                                                       215-564-6812 Fax:215-564-6814
                                                                       cdicicco@myphillybankruptcylawyer.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
              Case 19-15269-elf                      Doc 1           Filed 08/22/19 Entered 08/22/19 14:43:53             Desc Main
                                                                     Document      Page 16 of 17

                                                               United States Bankruptcy Court
                                                                     Eastern District of Pennsylvania
 In re      Out of Site Infrastructure, Inc.                                                               Case No.
                                                                                   Debtor(s)               Chapter    7



           STATEMENT REGARDING AUTHORITY TO SIGN AND FILE PETITION

        I, Paul Verna, declare under penalty of perjury that I am the President of Out of Site Infrastructure,
Inc., and that the following is a true and correct copy of the resolutions adopted by the Board of Directors of
said corporation at a special meeting duly called and held on the 19th day of August, 2019.

      "Whereas, it is in the best interest of this corporation to file a voluntary petition in the United States
Bankruptcy Court pursuant to Chapter 7 of Title 11 of the United States Code;

       Be It Therefore Resolved, that Paul Verna, President of this Corporation, is authorized and directed to
execute and deliver all documents necessary to perfect the filing of a chapter 7 voluntary bankruptcy case on
behalf of the corporation; and

       Be It Further Resolved, that Paul Verna, President of this Corporation is authorized and directed to
appear in all bankruptcy proceedings on behalf of the corporation, and to otherwise do and perform all acts and
deeds and to execute and deliver all necessary documents on behalf of the corporation in connection with such
bankruptcy case, and

       Be It Further Resolved, that Paul Verna, President of this Corporation is authorized and directed to
employ Christian A. DiCicco, Esq., attorney and the law firm of Law Offices of Christian A. DiCicco to
represent the corporation in such bankruptcy case."

 Date      August 22, 2019                                                       Signed   /s/ Paul Verna
                                                                                          Paul Verna




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
              Case 19-15269-elf                      Doc 1            Filed 08/22/19 Entered 08/22/19 14:43:53   Desc Main
                                                                      Document      Page 17 of 17

                                                                     Resolution of Board of Directors
                                                                                    of
                                                                     Out of Site Infrastructure, Inc.



      Whereas, it is in the best interest of this corporation to file a voluntary petition in the the United States
Bankruptcy Court pursuant to Chapter 7 of Title 11 of the United States Code;

       Be It Therefore Resolved, that Paul Verna, President of this Corporation, is authorized and directed to
execute and deliver all documents necessary to perfect the filing of a chapter 7 voluntary bankruptcy case on
behalf of the corporation; and

       Be It Further Resolved, that Paul Verna, President of this Corporation is authorized and directed to
appear in all bankruptcy proceedings on behalf of the corporation, and to otherwise do and perform all acts and
deeds and to execute and deliver all necessary documents on behalf of the corporation in connection with such
bankruptcy case, and

       Be It Further Resolved, that Paul Verna, President of this Corporation is authorized and directed to
employ Christian A. DiCicco, Esq., attorney and the law firm of Law Offices of Christian A. DiCicco to
represent the corporation in such bankruptcy case.

 Date      August 22, 2019                                                       Signed    /s/ Paul Verna




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                     Best Case Bankruptcy
